FIRST AMENDMENT TO CREDIT AGREEMENT

          THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment) dated as of
January 31, 2005, by and among PREIT ASSOCIATES, L.P. (the “Borrower”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”), each of the Guarantors
party hereto, each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Agent”).

          WHEREAS, the Borrower, the Parent, the Lenders and the Agent have
entered into that certain Credit Agreement dated as of November 20, 2003 (as
amended and in effect immediately prior to the date hereof, the “Credit
Agreement”); and

          WHEREAS, the Borrower, the Parent, the Lenders party hereto and the
Agent desire to amend certain provisions of the Credit Agreement on the terms
and conditions contained herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

          Section 1. Specific Amendments to Credit Agreement. The parties hereto
agree that the Credit Agreement is amended as follows:

          (a)      The Credit Agreement is hereby amended by adding to Annex I
to the Credit Agreement the following definitions in their appropriate
alphabetical order:

            “Applicable Facility Fee” means the percentage set forth in the
table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof:


Level Facility Fee 1 0.15% 2 0.15% 3 0.15% 4 0.20%


            Any change in the applicable Level at which the Applicable Margin is
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.                 “First Amendment Effective Date” means
January 31, 2005.

          (b)      The Credit Agreement is amended by deleting the definition of
the term “Applicable Margin” set forth in Annex I to the Credit Agreement in its
entirety and substituting in its place the following definition:

--------------------------------------------------------------------------------



“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 8.1.(b) in effect at such time:

Level Ratio of Total Liabilities to
Gross Asset Value Applicable Margin 1 Less than or equal to 0.50 to 1.00 1.05% 2
Greater than 0.50 to 1.00 but less
    than or equal to 0.55 to 1.00 1.15% 3 Greater than 0.55 to 1.00 but less
    than or equal to 0.60 to 1.00 1.30% 4 Greater than 0.60 to 1.00 1.55%

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Liabilities to Gross Asset Value as set forth in the
Pricing Certificate most recently delivered by the Borrower pursuant to
Section 7.1.(g). Any adjustment to the Applicable Margin shall be effective as
of the date the quarterly financial statements are required to be delivered
pursuant to Section 7.1.(a) or as of the date the annual financial statements
are required to be delivered pursuant to Section 7.1.(b), as the case may be.
Notwithstanding the foregoing, for the period from the First Amendment Effective
Date through but excluding the first date after the First Amendment Effective
Date on which the Agent determines the Applicable Margin for Loans as set forth
above, such Applicable Margin shall be equal to Level 1. Thereafter, such
Applicable Margin shall be adjusted from time to time as set forth above.

          (c)      The Credit Agreement is amended by deleting the percentage
“9.00%” in clause (e)(i) of the definition of the term “Gross Asset Value” set
forth in Annex I to the Credit Agreement and substituting in its place the
percentage “8.25%”.

          (d)      The Credit Agreement is amended by deleting the percentage
“9.00%” in the first sentence of the definition of the term “Operating Real
Estate Value” set forth in Annex I to the Credit Agreement and substituting in
its place the percentage “8.25%”.

          (e)      The Credit Agreement is amended by deleting clause (c) in the
second sentence of the definition of the term “Operating Real Estate Value” set
forth in Annex I to the Credit Agreement and substituting in its place the
following:

          (c)      Adjusted NOI from Non-Core Crown Properties shall be divided
by 8.25%,

          (f)      The Credit Agreement is amended by deleting the date
“November 20, 2006” in the definition of the term “Termination Date” set forth
in Annex I to the Credit Agreement and substituting in its place the date
“November 20, 2007”.

          (g)      The Credit Agreement is amended by deleting Section 2.14. in
its entirety and substituting in its place the following:

- 2 -

--------------------------------------------------------------------------------



 

  Section 2.14. Extension of Termination Date.      

          The Borrower shall have the right, exercisable one time, to extend the
Termination Date by fourteen months. The Borrower may exercise such right only
by executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request received by the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for fourteen months: (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date) and (b) the Borrower shall have paid
the Fees payable under Section 3.5.(d).

          (h)      The Credit Agreement is amended by deleting Section 3.5.(b)
in its entirety and substituting in its place the following:

 

          (b)      Facility Fees. During the period from the First Amendment
Effective Date to but excluding the Termination Date, the Borrower agrees to pay
to the Agent for the account of the Lenders a facility fee equal to the daily
aggregate amount of the Commitments (whether or not utilized) times a rate per
annum equal to the Applicable Facility Fee. Such fee shall be payable quarterly
in arrears on the first day of each January, April, July and October (commencing
on April 1, 2005) during the term of this Agreement and on the Termination Date.

          (i)      The Credit Agreement is amended by deleting Section 8.1.(k)
in its entirety and substituting in its place the following:

 

          (k)      Ratio of EBITDA to Indebtedness. The Parent shall not permit
the ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) all Indebtedness of the Parent, its Subsidiaries and
Unconsolidated Affiliates determined on a consolidated basis at the end of such
period, to be less than 0.130 to 1 for any such period. For purposes of
determining this ratio, if a Property has been acquired during the past four
quarters, the amount of EBITDA attributable to such Property and to be included
in the ratio shall be determined as follows: (x) if the Property was acquired
more than 30 days prior to the date of determination of the ratio, the EBITDA
for the Property since the date such Property was acquired by the Parent, the
Borrower, any other Subsidiary or an Unconsolidated Affiliate, as the case may
be, shall be appropriately annualized and (y) otherwise, the amount of EBITDA
for such Property shall be the actual EBITDA attributable to the Property during
the last four consecutive fiscal quarters most recently ended. Any certification
by the Parent or the Borrower of EBITDA included under the immediately preceding
clause (y), shall be limited to their knowledge.

- 3 -

--------------------------------------------------------------------------------



          Section 2. Conditions Precedent. The effectiveness of this Amendment
is subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

          (a)     A counterpart of this Amendment duly executed by the Borrower,
each of the Guarantors and each of the Lenders;

          (b)     Evidence that the modification fee referenced in Section 7 of
this Amendment has been paid;

          (c)     Evidence that all fees, costs and expenses of the Agent,
including without limitation the fees of Agent’s counsel, incurred in connection
with the negotiation, documentation and closing of this Amendment and related
documents and agreements have been paid; and

          (d)     Such other documents, instruments and agreements as the Agent
may reasonably request.

          Section 3. Representations. The Parent and the Borrower each
represents and warrants to the Agent and the Lenders that:

          (a)     Authorization. The Parent, the Borrower and each other Loan
Party each has the right and power, and has taken all necessary action to
authorize it, to execute and deliver this Amendment and to perform its
obligations hereunder and under the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms. This Amendment has been
duly executed and delivered by the duly authorized officers of the Parent (on
behalf of itself and as general partner of the Borrower) and each Loan Party and
each of this Amendment, and the Credit Agreement as amended by this Amendment,
is a legal, valid and binding obligation of each of the Parent, the Borrower and
each other Loan Party enforceable against each such Person in accordance with
its respective terms, except as the same may be limited by bankruptcy,
insolvency, fraudulent conveyance and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

          (b)     Compliance with Laws, etc. The execution and delivery of this
Amendment, and the performance of this Amendment, and the Credit Agreement as
amended by this Amendment, in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to any Loan Party or any other Subsidiary; (ii) result in a
breach of or constitute a default under the declaration of trust, certificate or
articles of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Agent for the benefit of the Lenders.

- 4 -

--------------------------------------------------------------------------------



          (c)     No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

          Section 4. Reaffirmation of Representations. The Parent and the
Borrower each hereby repeats and reaffirms all representations and warranties
made by such Person to the Agent and the Lenders in the Credit Agreement and the
other Loan Documents to which it is a party on and as of the date hereof except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

          Section 5. Reaffirmation of Guaranty by Guarantors. Each Guarantor
hereby reaffirms its continuing obligations to the Agent and the Lenders under
the Guaranty and agrees that the transactions contemplated by this Amendment
shall not in any way affect the validity and enforceability of the Guaranty or
reduce, impair or discharge the obligations of such Guarantor thereunder.

          Section 6. Certain References. Each reference to the Credit Agreement
in any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.

          Section 7. Modification Fee. In consideration of the Lenders amending
the Credit Agreement as provided herein, the Borrower agrees to pay to the Agent
for the account of each Lender a modification fee in an amount equal to 0.20% of
such Lender’s Revolving Commitment.

          Section 8. Expenses. The Borrower shall reimburse the Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

          Section 9. Benefits. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

- 5 -

--------------------------------------------------------------------------------



          Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

          Section 11. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

          Section 12. Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

          Section 13. Definitions. All capitalized terms not otherwise defined
herein are used herein with the respective definitions given them in the Credit
Agreement.

[Signatures on Next Page]

- 6 -

--------------------------------------------------------------------------------



 

          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to Credit Agreement to be executed as of the date first above written.

  BORROWER         PREIT ASSOCIATES, L.P.         By: Pennsylvania Real Estate
Investment Trust, its general partner             By: /s/ Bruce Goldman
                                 Name: Bruce Goldman                           
Title: Executive Vice President      


  PARENT         PENNSYLVANIA REAL ESTATE INVESTMENT TRUST           By: /s/
Bruce Goldman                                  Name: Bruce
Goldman                            Title: Executive Vice President      

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Guarantor Signature Pages to First Amendment to Credit Agreement
with PREIT Associates, L.P.]


                  PREIT-RUBIN, INC.   RUBIN II, INC.   PREIT-RUBIN OP, INC.  
CROWN AMERICAN GC INC.   CROWN AMERICAN VENTURES, INC.   CROWN LYCOMING SERVICES
ASSOCIATES   CROWN AMERICAN SERVICES CORPORATION           By: /s/ Bruce Goldman
   

--------------------------------------------------------------------------------

  Name: Bruce Goldman   Title: Executive Vice President           PR SPRINGFIELD
ASSOCIATES, L.P.     By: PR Springfield Trust, by its duly     authorized
Trustee               By: /s/ Jeffrey A. Linn      

--------------------------------------------------------------------------------

      Name: Jeffrey A. Linn       Title: Trustee           PR SPRINGFIELD TRUST,
by its duly authorized Trustee             By: /s/ Jeffrey A. Linn    

--------------------------------------------------------------------------------

    Name: Jeffrey A. Linn     Title: Trustee

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------


  PR JACKSONVILLE LIMITED PARTNERSHIP      By: PR Jacksonville LLC, general
partner                By: /s/ Jeffrey A. Linn            Name: Jeffrey A. Linn
           Title: Director       PR JACKSONVILLE LLC          By: /s/ Jeffrey A.
Linn      Name: Jeffrey A. Linn      Title: Director       PR JK LLC      
   By: /s/ Jeffrey A. Linn      Name: Jeffrey A. Linn      Title: Director      
1150 PLYMOUTH ASSOCIATES, INC.   EXTON LICENSE, INC.   R8267 PLYMOUTH
ENTERPRISES, INC.          By: /s/ George Rubin      Name: George Rubin  
   Title: President       PREIT PROTECTIVE TRUST 1, by its duly authorized
Trustee         By: PREIT-RUBIN, Inc., Trustee                   By: /s/ Bruce
Goldman               Name: Bruce Goldman               Title: Executive Vice
President       PREIT TRS, INC.             By: /s/ Bruce Goldman  
            Name: Bruce Goldman               Title: President       ECHELON
BEVERAGE LLC             By: /s/ Cynthia Boulden         Name: Cynthia Boulden  
      Title: Manager

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------


PR CHRISTIANA LLC PR GALLERY I LIMITED PARTNERSHIP    By: PREIT Associates,
L.P., sole member       By: PR Gallery I LLC, sole general partner JACKSONVILLE
ASSOCIATES             By: PREIT Associates, L.P., sole member    By: PR South
Blanding LLC, general partner PR GALLERY I LLC       By: PREIT Associates, L.P.,
sole member       By: PREIT Associates, L.P., sole member PR SOUTH BLANDING LLC
PR PLYMOUTH MEETING LIMITED    By: PREIT Associates, L.P., sole member
PARTNERSHIP PR INTERSTATE CONTAINER LLC       By: PR Plymouth Meeting LLC, sole
general    By: PREIT Associates, L.P., sole member       Partner PR 8000
NATIONAL HIGHWAY, L.P.             By: PREIT Associates, L.P., sole member
   By: PR 8000 National Highway LLC, sole PR PLYMOUTH MEETING LLC
         general partner       By: PREIT Associates, L.P., sole member
            By: PREIT Associates, L.P., sole member PR EXTON LIMITED PARTNERSHIP
PR 8000 NATIONAL HIGHWAY LLC       By: PR Exton LLC, sole general partner    By:
PREIT Associates, L.P., sole member             By: PREIT Associates, L.P., sole
member PR 8000 AIRPORT HIGHWAY, L.P. PR EXTON LLC    By: PR 8000 Airport Highway
LLC, sole       By: PREIT Associates, L.P., sole member    general partner PR
MOORESTOWN LIMITED PARTNERSHIP             By: PREIT Associates, L.P., sole
member       By: PR Moorestown LLC, sole general partner PR 8000 AIRPORT HIGHWAY
LLC             By: PREIT Associates, L.P., sole member    By: PREIT Associates,
L.P., sole member PR MOORESTOWN LLC ROOSEVELT II ASSOCIATES, L.P.       By:
PREIT Associates, L.P., sole member    By: PR Northeast LLC, sole general
partner PR ECHELON LIMITED PARTNERSHIP          By: PREIT Associates, L.P., sole
member       By: PR Echelon LLC, sole general partner PR FESTIVAL LIMITED
PARTNERSHIP             By: PREIT Associates, L.P., sole member    By: PR
Festival LLC, sole general partner PR ECHELON LLC             By: PREIT
Associates, L.P., sole member       By: PREIT Associates, L.P., sole member PR
FESTIVAL LLC PR NEW CASTLE LLC    By: PREIT Associates, L.P., sole member
      By: PREIT Associates, L.P., sole member PR FLORENCE LLC PLYMOUTH GROUND
ASSOCIATES LP    By: PREIT Associates, L.P., sole member       By: Plymouth
Ground Associates LLC, sole PR TITUS LIMITED PARTNERSHIP       general    By: PR
Titus LLC, sole member             By: PREIT Associates, L.P., sole member
         By: PREIT Associates, L.P., sole member PLYMOUTH GROUND ASSOCIATES LLC
PR TITUS LLC       By: PREIT Associates, L.P., sole member    By: PREIT
Associates, L.P., sole member WG PARK, L.P. PR WARRINGTON LIMITED PARTNERSHIP
      By: WG Park General, L.P., general partner    By: PR Warrington LLC, sole
general partner             By: WG Holdings of Pennsylvania, L.L.C.,
            By: PREIT Associates, L.P., sole member             general partner
PR WARRINGTON LLC                     By: WG Holdings, L.P., sole member    By:
PREIT Associates, L.P., sole member                          By: PRWG General,
LLC, general PRGL PAXTON LIMITED PARTNERSHIP                           partner
   By: PR Paxton LLC, sole general partner                           By: PREIT
Associates, L.P., sole             By: PREIT Associates, L.P., sole member
                          member PR PAXTON LLC      By: PREIT Associates, L.P.,
sole member  


  By: Pennsylvania Real Estate Investment
Trust, sole general partner           By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President  


--------------------------------------------------------------------------------



WG PARK GENERAL, L.P.
   By: PREIT Associates, L.P., sole member
   By: WG Holdings of Pennsylvania, L.L.C., PR AEKI PLYMOUTH L.P.    general
partner    By: PR AEKI Plymouth LLC, sole general          By: WG Holdings,
L.P., sole member    partner             By: PRWG General, LLC, general PR AEKI
PLYMOUTH LLC             partner    By: PREIT Associates, L.P., sole member
               By: PREIT Associates, L.P., sole PREIT SERVICES LLC
               member    By: PREIT Associates, L.P., sole member WG HOLDINGS OF
PENNSYLVANIA, L.L.C. PR NEWGARDEN, L.P.    By: WG Holdings, L.P., sole member
   By: PR New Garden LLC, sole general          By: PRWG General, LLC, general
partner    partner             By: PREIT Associates, L.P., sole          By:
PREIT Associates, L.P., sole member             member PR NEW GARDEN LLC WG
HOLDINGS, L.P.    By: PREIT Associates, L.P., sole member    By: PRWG General,
LLC, general partner PR MAGNOLIA LLC          By: PREIT Associates, L.P.,
general    By: PREIT Associates, L.P., sole member          partner PR WESTGATE
LIMITED PARTNERSHIP PRWG GENERAL, LLC    By: PR Westgate LLC, sole general
   By: PREIT Associates, L.P., sole member    Partner WG PARK LIMITED, L.P.
         By: PREIT Associates, L.P., sole member    By: WG Holdings of
Pennsylvania, L.L.C., PR WESTGATE LLC    general partner    By: PREIT
Associates, L.P., sole member          By: WG Holdings, L.P., sole member PR
WIREGRASS COMMONS LLC             By: PRWG General, LLC, general    By: PREIT
Associates, L.P., sole member             partner PR SCHUYLKILL LIMITED
PARTNERSHIP                By: PREIT Associates, L.P., sole    By: PR Schuylkill
LLC, sole general partner                member          By: PREIT Associates,
L.P., sole member PR NORTHEAST LIMITED PARTNERSHIP PR SCHUYLKILL LLC    By: PR
Northeast LLC, sole general partner    By: PREIT Associates, L.P., sole member
         By: PREIT Associates, L.P., sole member PR CROSSROAD I LLC PR NORTHEAST
LLC    By: PREIT Associates, L.P., sole member    By: PREIT Associates, L.P.,
sole member PR CROSSROADS II LLC ROOSEVELT ASSOCIATES, L.P.    By: PREIT
Associates, L.P., sole member    By: PR Northeast LLC, sole general partner PR
VALLEY LLC          By: PREIT Associates, L.P., sole member    By: PREIT
Associates, L.P., sole member PR BVM LLC   PR VALLEY LIMITED PARTNERSHIP   By:
PR Valley LLC, sole general partner   By: PREIT Associates, L.P., sole member  


  By: Pennsylvania Real Estate Investment
Trust, sole general partner           By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President  


--------------------------------------------------------------------------------

CHERRY HILL CENTER, LLC
XGP LLC
     By: PR New Castle Associates, sole member    By: PR Exton Limited
Partnership,sole       By: PR New Castle LLC, sole general    member  
      partner       By: PR Exton LLC, general partner          By: PREIT
Associates, L.P., sole          By: PREIT Associates, L.P.,sole          member
         member   PR NEW CASTLE ASSOCIATES X-I HOLDING L.P.      By: PR New
Castle LLC, general partner    By: XGP LLC, general partner         By: PREIT
Associates, L.P., sole member       By: PR Exton Limited Partnership, sole
ECHELON TITLE, LLC       member      By: PR Echelon Limited Partnership, sole
         By: PR Exton LLC, general    member          partner         By: PR
Echelon LLC, general partner             By: PREIT Associates, L.P.,
         By: PREIT Associates, L.P., sole             sole member  
         member X-II HOLDING L.P.   EXTON SQUARE PROPERTY LLC    By: XGP LLC,
general partner      By: X-I Holding L.P., managing member       By: PR Exton
Limited Partnership, sole       By: XGP LLC, general partner       member  
         By: PR Exton Limited Partnership,          By: PR Exton LLC, general
         sole member          partner               By: PR Exton LLC, general
            By: PREIT Associates, L.P.,             partner             sole
member                  By: PREIT Associates, L.P., KEYSTONE PHILADELPHIA
PROPERTIES, L.P.                sole member    By: Keystone Philadelphia
Properties, LLC, EXTON SQUARE 1, LLC    general partner   EXTON SQUARE 2, LLC
      By: PR Gallery II, LLC, sole member EXTON SQUARE 3, LLC          By: PREIT
Associates, L.P., sole EXTON SQUARE 4, LLC          member   EXTON SQUARE 5, LLC
KEYSTONE PHILADELPHIA PROPERTIES, LLC EXTON SQUARE 6, LLC    By: PR Gallery II,
LLC, sole member EXTON SQUARE 7, LLC       By: PREIT Associates, L.P., sole
EXTON SQUARE 8, LLC       member   EXTON SQUARE 9, LLC PR GALLERY II LIMITED
PARTNERSHIP EXTON SQUARE 10, LLC    By: PR Gallery II LLC, general partner EXTON
SQUARE 11, LLC       By: PREIT Associates, L.P., sole member    By: X-II Holding
L.P., sole member PR GALLERY II LLC         By: XGP LLC, general partner    By:
PREIT Associates, L.P., sole member          By: PR Exton Limited Partnership,
MOOORESTOWN MALL LLC            sole member    By: PR Moorestown Limited
Partnership, sole             By: PR Exton LLC, general    member  
            partner       By: PR Moorestown LLC, general partner
               By: PREIT Associates, L.P.,          By: PREIT Associates, L.P.,
sole                sole member          member   PR SWEDES SQUARE LLC PR RADIO
DRIVE LLC         By: PREIT Associates, L.P., sole member    By: PREIT
Associates, L.P., sole member


  By: Pennsylvania Real Estate Investment
Trust, sole general partner           By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President  

--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P.]


  AGENT AND THE LENDERS       WELLS FARGO BANK, NATIONAL ASSOCIATION, as  
   Agent, Swingline Lender and as a Lender       By: /s/ Charles Cook  
      Name: Charles Cook         Title: Vice President       U.S. BANK NATIONAL
ASSOCIATION       By: /s/ Renee Lewis      Name: Renee Lewis      Title: Vice
President       COMMERZBANK AG NEW YORK AND GRAND      CAYMAN BRANCHES       By:
/s/ Ralph C. Marra, Jr.      Name: Ralph C. Marra, Jr.      Title: Vice
President       By: /s/ Kersten Micke      Name: Kirsten Micke      Title:
Assistant Treasurer       MANUFACTURERS & TRADERS TRUST COMPANY       By: /s/
Todd A. Detwiler      Name: Todd A. Detwiler      Title: Vice President      
JPMORGAN CHASE BANK, N.A. (successor by merger      to BANK ONE, NA)       By:
/s/ Marc E. Constantino      Name: Marc E. Constantino      Title: Vice
President

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P.]


  EUROHYPO AG, NEW YORK BRANCH       By: /s/ Alfred Koch      Name: Alfred Koch
     Title: Executive Director       By: /s/ Stephen Cox      Name: Stephen Cox
     Title: Vice President       WACHOVIA BANK, NATIONAL ASSOCIATION       By:
/s/ Kimberly A. Ludtke      Name: Kimberly A. Ludtke      Title: Vice President
      UNION BANK OF CALIFORNIA, N.A       By: /s/ Jack Kissane      Name: Jack
Kissane      Title: Vice President       ALLIED IRISH BANKS, P.L.C.       By:
/s/ Kathryn E. Murdoch      Name: Kathryn E. Murdoch      Title: Vice President
      By: /s/ Derrick Lynch      Name: Derrick Lynch      Title: Vice President
      CITIZENS BANK OF PENNSYLVANIA       By: /s/ Kellie Anderson      Name:
Kellie Anderson      Title: Vice President

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P.]

      NATIONAL CITY BANK       By: /s/ William J. Lloyd, Jr.      Name: William
J. Lloyd, Jr.      Title: Senior Vice President       WILMINGTON TRUST OF
PENNSYLVANIA       By: /s/ Greg A. Hartin      Name: Greg A. Hartin      Title:
Vice President       BANK OF AMERICA, N.A       By: /s/ Marianne E. Herbst  
   Name: Marianne E. Herbst      Title: Vice President       CITICORP NORTH
AMERICA, INC.       By: /s/ Michael Chiopak      Name: Michael Chiopak  
   Title: Vice President       FIRSTRUST BANK       By: /s/ Bruce A. Gillespie  
   Name: Bruce A. Gillespie      Title: Vice President       FLEET NATIONAL
BANK, N.A.       By: /s/ Marianne E. Herbst      Name: Marianne E. Herbst  
   Title: Vice President

--------------------------------------------------------------------------------